JOURNAL ENTRY AND OPINION
Relator avers that he filed an application with the Bureau of Workers' Compensation regarding an industrial injury. His claim was ultimately disallowed, and his request for reconsideration was denied. Relator requests that this court compel respondent Industrial Commission of Ohio (Industrial Commission) to grant relator's request for reconsideration or schedule a hearing to re-hear relator's application.
The Industrial Commission has filed a motion to dismiss and argues that venue does not lie in this court. [T]he Court of Appeals for Franklin County is the only court of appeals with venue over an original action in mandamus against the Industrial Commission * * *. State ex rel. Cook v. Zimpher (1985), 17 Ohio St.3d 236,479 N.E.2d 263. See also: Civ.R. 3(B)(4); State ex rel. Cook v. Zimpher (1983), 11 Ohio App.3d 187, 463 N.E.2d 1274 [Eighth Dist.: transferring venue from this court to the Tenth District (Franklin County) in the same case as Cook, supra, 17 Ohio St.3d 236]. We agree.
The Cook cases demonstrate, however, that the appropriate remedy is not dismissal but transfer. As a consequence, we treat the motion to dismiss of the Industrial Commission as a motion to transfer venue and grant the motion.
Accordingly, this case is transferred to the Tenth District Court of Appeals (Franklin County) for further proceedings. Relator to pay the costs of proceedings in the Eighth District Court of Appeals.
TERRENCE O'DONNELL, J. CONCURS